DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 7/7/2021 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
2.	The objections to claims 1 and 5 are withdrawn in view of the appropriate corrections filed.  

Claim Rejections - 35 USC § 103
3.	The rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. (US 2012/0315548) in view of Konishiike et al. (JP 2004-165097) (machine translation provided) is withdrawn in view of the amendments provided (and cancellation of claim 3).

4.	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. (US 2012/0315548) in view of Kim (KR 10-2014-0083181) (original copy and machine translation provided; also cited in the IDS filed 5/31/2019 by Applicant with abstract and original copy).
	Regarding claim 1, Fujikawa teaches a negative electrode 11 (P17, 27, 45-57, not limited to full disclosure), comprising: 
a current collector 1 (P27, 45; Figs. 1-3);
a negative electrode active material layer 2 disposed on the current collector 1 (P27, 45); 

wherein a loading amount of the lithium in the first layer is an amount equivalent to 50 to 150%, or more preferably 50 to 100% of the irreversible capacity of the negative electrode (P30).
The instant claim defines the amount of lithium in the first layer by Equation 1 below:
 [Equation 1]
0.65 x (x1-y1) < loading amount of the first layer < 0.95 x (x1-y1), 
in Equation 1, x1 is a charge loading amount of the negative electrode active material layer, y1 is a discharge loading amount of the negative electrode active material layer,
units of the loading amount of the first layer, the charge loading amount and the discharge loading amount are mAh/cm2, and
the charge loading amount and the discharge loading amount are capacities per unit area measured in a half-cell which includes a lithium metal electrode and an electrode including the negative electrode active material layer,
wherein the charge loading amount is a capacity per unit area of the half-cell when a charging current decreases to 0.005C after the half-cell being charged at a constant current (CC) until a potential difference of the electrode including the negative electrode active material layer with respect to the lithium metal electrode becomes 0.005V, and then charged at a constant voltage (CV), and
the discharge loading amount is a difference between the capacity per unit area of the half-cell and the charge loading amount when a potential difference of the electrode including the negative electrode active material with respect to the lithium metal electrode while the half cell is discharged at a constant current becomes 1.5 V.

The above is defining the loading amount of lithium in the first layer relevant to the irreversible capacity of the negative electrode and could be written as the amount of lithium is greater than 65% and less than 95% of the irreversible capacity of the negative electrode active material layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  Furthermore, although the specific charging/discharging parameters are not defined by Fujikawa, it is considered intrinsic to the negative electrode of Fujikawa that when tested under the specified charging/discharging conditions as defined in the claim, the loading amount of the lithium would be in an overlapping range with that claimed (e.g.,  50 to 150%, or more preferably 50 to 100%) given the teaching 
Alternatively, determining an appropriate charging/discharging parameter to determine the irreversible capacity of  the negative electrode active material layer is well within the ambit of one having ordinary skill in the art, wherein one of ordinary skill in the art would be motivated to select a charging/discharging condition that will be utilized when the battery is implemented within a device which it powers.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Fujikawa fails to disclose, “a second layer disposed on the first layer (of metallic lithium) and containing an inorganic material” as claimed.  In the same field of endeavor, Kim teaches analogous art of a negative electrode in which it is a known technique to provide a coated protective film (“a second layer” as claimed) onto a metallic lithium surface of a negative electrode layer in order to suppress lithium dendrite generation and side reactions with the electrolyte in order to improve the cycleability of the lithium metal battery (pp. 2).  The protective film contains an inorganic material including at least one of Al2O3 and ZrO2 (pp. 2 of the translation and the pp. 1 of the original document).  
Note:  the machine translation has problems with correctly presenting the chemical formulas (no subscripts, random apostrophes, missing letters, etc.); however, the original document is also provided along with a screen shot below showing the proper formulas (note these are also shown properly in the copy provided by Applicant on 5/31/2019):

    PNG
    media_image1.png
    72
    767
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the negative electrode of Fujikawa to include the protective film (“second layer” as claimed) of Kim containing an inorganic material selected from the group including at least one of Al2O3 and ZrO2  such that it is disposed on the metallic lithium of Fujikawa given Kim teaches an analogous negative electrode construct including a metallic lithium layer and the combined used of the metallic lithium layer with the protective film layer (“second layer”) disposed thereon in order to achieve the described advantages including suppression of lithium dendrite generation and side reactions with the electrolyte in order to improve the cycleability of the lithium metal battery (pp. 2).  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950) (see MPEP § 2143, Exemplary Rationale A).
Regarding claim 2, Fujikawa teaches wherein the first layer consists of Li (P30, 73) (i.e., metal lithium was vapor deposited on the negative electrode with no other materials disclosed).
Regarding claim 4, Fukikawa as modified by Kim teaches wherein the protective layer (“second layer”) has a thickness of 10 nm to 1 μm (pp. 3 of the machine translation; pp. 2 of the prima facie case of obviousness exists (see MPEP § 2144.05).  
Regarding claim 5, Fujikawa teaches wherein the negative electrode active material layer contains a negative electrode active material, and the negative electrode active material comprises SiOx where 0.1 < x <1.5 (P25, 43), wherein the range for x is further defined as preferably 0.3 to 1.2 and 0.5 to 1.1 (P43).  With respect to the ranges taught by Fujikawa for x and that claimed, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  

Response to Arguments
5.	Applicant’s arguments filed 7/7/2021 in view of the amendments provided with respect to the prior Office Action rejection of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim (KR 10-2014-0083181) (original copy and machine translation provided).

Conclusion
6.	The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure is repeated here:
Hiraoka et al. (US 2011/0267001):
[0132] Next, lithium metal was vapor deposited on the surface of the 
negative electrode active material layer.  By vapor depositing lithium metal, 
lithium was supplemented in the amount corresponding to the irreversible 
capacity stored in the negative electrode active material layer during initial 
charging and discharging.

Muraoka et al. (US 2015/0372306): 

[0033] The appropriate amount of lithium supplied is dependent on the size 
of the irreversible capacity of a negative electrode active material layer 
used, and is thus suitably adjusted. 

Konishiike et al. (US 2005/0079421) teaches a lithium layer on an anode active material layer and the amount of lithium is determined relative to the anode capacity (i.e., 0.5% to 40% of an anode capacity) (abstract).
Chung et al. (US 2010/0330430) teaches a lithium layer formed on a surface of the negative electrode that satisfies the following:

    PNG
    media_image2.png
    177
    363
    media_image2.png
    Greyscale

Inoue et al. (US 2007/0190408) provides a metal lithium layer as part of the separator that faces the negative electrode and teaches the amount of lithium is calculated based on the reversible and irreversible capacity per unit area of the negative electrode:
[0040] Next, negative electrode 4 and a metal lithium sheet of 300 
.mu.m-thick are combined via a polyethylene micro-porous membrane into a planar 
shape, and inserted into a laminated bag.  A non-aqueous electrolyte solution 
containing 1 mol/L of LiPF.sub.6 dissolved in a mixed solvent of EC and DEC is 
poured into the bag and the bag is sealed to provide a test cell.  This test 
cell is charged and discharged at 3 mA, and the reversible capacity and 
irreversible capacity of negative electrode 4 are obtained from the initial 
charging capacity and discharging capacity.  As a result, the reversible 
capacity and the irreversible capacity per unit area are determined to 5 
mAh/cm.sup.2 and 2 mAh/cm.sup.2, respectively.  Calculations using these 
results determine that the thickness of metal lithium layer 23 to be formed on 
separator 2 is 6.3 .mu.m. 


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729